               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        SOUTHERN DIVISION

                       NO. 5:14-CR-117-3H


UNITED STATES OF AMERICA         )
                                 )
                                 )
                                 )
     v.                          )              ORDER
                                 )
JOSE PENA-MATA,                  )
                                 )
     Defendant                   )


     This matter is before the court on petitioner’s pro se motion

to reduce his sentence pursuant to § 404 the First Step Act of

2018 [DE #194 and #195] as well as defendant’s motion to modify

sentence [DE #189].   Finding the First Step Act inapplicable to

defendant and finding lack of good cause to modify his sentence

otherwise, the motions are denied.



     This 28th day of January 2020.



                           __________________________________
                           MALCOLM J. HOWARD
                           Senior United States District Judge

At Greenville, NC
#26
